          Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 1 of 9

                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                  February 17, 2021

Via ECF
Hon. Edgardo Ramos, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     1) Opposition to Leave to File Motion for Sanctions on Plaintiff;
               2) Opposition to Motion for Stay of Discovery Pending Briefing of Motion for
               Sanctions; &
               3) Request for Extension of Time to Complete Discovery
               Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)

Your Honor,

        This office represents the Plaintiff in the above-referenced matter. We write respectfully to
oppose the portions of Defendants’ letter motion of January 14, 2021 (see Dkt. No. 40) that seek
an order for Plaintiff to show cause why he should not be sanctioned under Rules and 37(b) and
(c) of the Federal Rules of Civil Procedure or under the Court’s inherent power to sanction.
Defendants have failed to show that Plaintiff’s statements made in this case, as opposed to
statements made in a prior case, are false. Plaintiff’s misstatements of fact in the prior case have
been corrected. And Defendants themselves, in their zeal, have made materially false
representations to this Court.

       Defendants also seek sanctions under Rule 11 of the Federal Rules of Civil Procedure, or
under Section 1927 of Title 28 of the United States Code. See Dkt. No. 40. However, Plaintiff may
not be sanctioned under the aforesaid rule and statute, all of which solely govern the conduct of
attorneys or pro se parties. See Fed. R. Civ. P. 11(c)(5)(a); 28 U.S.C. § 1927. Presumably these
sanctions are sought against Plaintiff’s outgoing counsel. Defendants also seek sanctions under
Rule 26(g), apparently against Plaintiff’s outgoing counsel. See Dkt. No. 40, at *6–7.

         While Plaintiff’s outgoing counsel can ably defend himself, briefly, we believe that for the
same reasons stated above and explained more fully below, they also should not be subject to
sanctions under Rule 37 or Rule 26. Further, as can be seen from the account of the procedural
history of this case, outgoing counsel in no way “multiplied the proceedings” in this case; it was
in fact Defendants who delayed until January 14, 2021 to produce discovery responses. 28 U.S.C.
§ 1927. Nor should Plaintiff’s outgoing counsel be subject to sanctions under Rule 11, because
Defendants have failed to fulfill the procedural prerequisites to seek such sanctions. See Fed. R.
Civ. P. 11(c)(2) (“A motion for sanctions must be made separately from any other motion and
must describe the specific conduct that allegedly violates Rule 11(b). The motion… must not be
filed or be presented to the court if the challenged paper, claim, defense, contention, or denial is
withdrawn or appropriately corrected within 21 days after service or within another time the court
sets.”); c.f. Dkt. No. 40 (Defendants seek Rule 11 sanctions along with sanctions under Rules 26
             Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 2 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 2 of 9

and 37 and Section 1927, and nowhere certify that they served outgoing counsel a safe-harbor
letter.).

        Defendants have not sought sanctions against the undersigned, his boss who is also attorney
of record for Plaintiff, or his firm. See Dkt. Nos. 40, 48, 51.

       Additionally, we write to oppose the portions of Defendants’ letter motions of February 11,
2021 (see Dkt. No. 48) and February 15, 2021 (see Dkt. No. 51) requesting a sine die stay of
discovery pending briefing of Defendants’ sanctions motion against Plaintiff and outgoing counsel.
For the reasons stated above, briefing of that motion should not go forward. Even if it does,
discovery should proceed concurrently and should not be stayed.

        Finally, we respectfully request an extension of the discovery deadline by 90 days (through
June 2, 2021) to permit us, as incoming counsel, to conduct discovery on behalf of the Plaintiff.

        Relevant Procedural History

        I.      Of Ortiz v. Red Hook Deli and Grocery 2015 Corp.

        Plaintiff, under the name “Luis Antonio Ortiz,” by and through his attorney Michael
Faillace of Michael Faillace & Associates, P.C. (“Faillace & Assocs.”), commenced the action
styled Ortiz v. Red Hook Deli and Grocery 2015 Corp., No. 17-cv-07095 (RRM) (RLM),
(S.D.N.Y.) (“Red Hook”) on December 6, 2017 by filing a complaint. See Ex. 1 (Red Hook docket
sheet); Ex. 2 (Red Hook complaint). The Red Hook complaint contained a statement in English
and Spanish that Plaintiff consented to become a party plaintiff, as required by the Fair Labor
Standards Act. See Ex. 2, at *19 (certifying in English and Spanish that “I hereby consent to join
this lawsuit as a party plaintiff.”); see also 29 U.S.C. § 216(b) (“No employee shall be a party
plaintiff to any such action unless he gives his consent in writing to become such a party and such
consent is filed in the court in which such action is brought.”) Plaintiff’s consent statement did not,
as Defendants falsely claim, contain a verification that Plaintiff reviewed the complaint. See Dkt.
No. 48, at *2 (“Appended to the Complaint is a signed acknowledgement from Plaintiff, in English
and Spanish, attesting that he reviewed the Complaint.”).

        On December 7, 2017, Mr. Faillace filed an amended complaint to add certain factual
allegations. See Ex. 3 (Red Hook amended complaint, e.g., ¶ 41). The amended complaint contained
no verification by Plaintiff of any kind.

        Defendants in Red Hook did not appear, and between April 8, 2018 and May 15, 2019,
Plaintiff sought default judgment against them. See Ex. 1. On September 26, 2019, the Court in
Red Hook dismissed Plaintiff’s claims against three defendants, as well as his claim for spread-of-
time damages. See id. On September 30, 2019, default judgment of $47,839.30 was entered in Red



1
  When your undersigned downloaded Exhibit 3 from the Bloomberg Law database, it did not contain a header with
its docket number. But see Ex. 1.


                                                      2
              Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 3 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 3 of 9

Hook on Plaintiff’s remaining claims against the remaining defendants. See Ex. 4 (default
judgment).

        On January 22, 2021, Mr. Faillace filed a letter to the Court in Red Hook informing the
Court that Plaintiff’s “dates of employment as now provided to my firm are April 2016 until on or
about June 6, 2017.” Ex. 5 (Faillace letter). Correcting the inaccuracy “would reduce the default
judgment [from $47,839.30] to $38,180.31,” even extending interest up to January 22, 2021. Id.
On February 2, 2021, Plaintiff filed a proposed amended judgment reducing his recovery to
$38,180.31. See Ex. 6 (proposed amended judgment). The Court in Red Hook has not yet taken
any action with respect to the proposed amended judgment. See Ex. 1.

        II.      Of This Case

       Plaintiff commenced this case on October 15, 2018, by filing the Complaint. See Dkt. No.
1. However, Defendants did not appear until January 17, 2019. See Dkt. Nos. 14, 15. The parties
were scheduled to conduct mediation on April 29, 2019, but the mediation session was not held.
Defendants did not file their Answer until July 1, 2019. See Dkt. No. 21. The Court did not
schedule an initial conference thereafter until after Plaintiff requested one on March 3, 2020. See
Dkt. Nos. 24, 25. A discovery plan was finally entered on April 16, 2020. See Dkt. No. 29.
Document demands and interrogatories were to be served by May 7, 2020. See id.

        Plaintiff served disclosures required by Rule 26(a)(1) on July 27, 2020. See Dkt. No. 40.2
However, at no point did Defendants make any of the disclosures required by Rule 26(a)(1) (e.g.,
identification of witnesses, documents, and applicable insurance agreements).

        On the same day their Answer was filed, months before the initial conference, Defendants
had served document demands and interrogatories on Plaintiff. See Exs. 7 (Defendants’
interrogatories 1), 8 (Defendants’ document demands 1). Your undersigned does not have any
response to these interrogatories and document demands in his file. However, on June 16, 2020,
after the initial conference and entry of the discovery plan (and after the May 7, 2020 deadline
contemplated therein), Defendants served new document demands and interrogatories. See Exs. 9
(Defendants’ interrogatories 2), 10 (Defendants’ document demands 2). Taken together,
Defendants served twenty-eight interrogatories, more than the twenty-five permitted by Rule 33.
See Fed. R. Civ. P. 33(a)(1). Defendant made no effort to compel response to its July 1, 2019
interrogatories.

       Plaintiff responded to the June 16, 2020 document demands and interrogatories on July 31,
2020. See Ex. 11 (Plaintiff’s interrogatory response 1); see also Ex. 13 (Plaintiff’s document
response).3 Plaintiff served amended document and interrogatory responses on August 4, 2020.

2
  Your undersigned does not have a copy of Plaintiff’s Rule 26 disclosures in his file and is relying on Defense
counsel’s representation.
3
  Your undersigned does not have a copy of an earlier document response by Plaintiff in his file, however, Ex. 13 is
captioned “Plaintiff’s Amended Responses & Objections to Defendants’ First Request for the Production of
Documents”), and so reasons that the un-amended document response was served earlier than the amended document
response—and at the same time as the interrogatory response.


                                                         3
          Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 4 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 4 of 9

See Exs. 12 (Plaintiff’s interrogatory response 2), 13. Plaintiff’s initial interrogatory responses
were not signed by Plaintiff, but his amended interrogatory responses were. See Fed. R. Civ. P.
33(b)(5); c.f. Exs. 11, 12. Plaintiff was only in possession of one document responsive to
Defendants’ document demands, namely a photo ID produced in response to demand 14. See Ex.
13, at *5. A wage-and-hour plaintiff not being in possession of documents is entirely usual. See
Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“Employees seldom keep such
records [of wages, hours, and other conditions and practices of employment] themselves.”).

        Meanwhile, Plaintiff had served document demands and interrogatories on Defendants on
June 22, 2020. See Ex. 14 (Plaintiff’s document demands and interrogatories). Defendants would
not respond until January 14, 2021, about six months later. See Exs. 15 (Defendant’s document
responses), 16 (Defendant’s interrogatory responses). When they did so, their production consisted
of: the documents filed as Defendants’ Exhibit B; an ST-100 New York State and Local Quarterly
Sales and Use Tax Return for December 1, 2017 through February 28, 2018; Plaintiff’s consent to
join this lawsuit, Complaint in Red Hook, and Complaints in two other lawsuits—and did not
contain any documents showing Plaintiff’s days worked per week, hours worked per day or per
week, or wages paid.

        On July 10, 2020, Defendants, with the consent of Plaintiff, requested an extension of time
to complete non-expert depositions from July 10, 2020 to the fact discovery deadline of August
31, 2020. See Dkt. No. 30. The primary reason given was that “the COVID-19 pandemic has
impacted the parties’ ability to conduct in-person depositions,” with Plaintiff’s delay in responding
to Defendants’ document demands a secondary concern. Id.; c.f. Dkt. No. 40, at *2 (highlighting
Plaintiff’s non-response).

        On August 19, 2020, the parties jointly (and not the Defendants alone, as they suggest, c.f.
Dkt. Nos. 32, at *1 (“This is the second request of its nature, and is made jointly with Plaintiff.”),
40, at *2 (“the undersigned requested a second extension of time to complete fact discovery”))
requested an extension of time to complete discovery and depositions through October 19, 2020.
See Dkt. No. 32. The request was made 1) to allow time for Defendants to review Plaintiff’s
responses to interrogatories and document demands; 2) to allow Defendants additional time to
respond to Plaintiff’s interrogatories and document demands (Defendants falsely claimed that
these were served on July 10, 2020, when they were served June 22, 2020, see Ex. 14); and 3) to
allow Defense counsel time to observe the Jewish High Holy Days. See Dkt. No. 32.

        On October 19, 2020, the parties for the third time jointly requested an extension of the
discovery deadline to December 3, 2020 (the request seeks a 45-day extension from October 19,
2020), because Defendants still had not responded to Plaintiff’s document demands and
interrogatories. See Dkt. No. 34 (n.b., Plaintiff repeated Defendants’ error regarding the service
date of Plaintiff’s discovery from Dkt. No. 32).

       On December 1, 2020, Defendants requested a fourth extension of the discovery deadline,
to January 18, 2021 (stated as “January 18, 2020,” but presumably this is a typographical error).
See Dkt. No. 36. Defendants had, as of December 1, 2020, not provided their counsel with
documents responsive to Plaintiff’s demands. See id. (“The basis of the request is that the


                                                  4
          Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 5 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 5 of 9

undersigned law firm has had difficulty obtaining document and discovery productions from
Defendant’s principal, in light of complications caused by the COVID-19 pandemic. Specifically,
Defendants’ principal has difficulty providing responsive documents via email, and requires in-
person methods of delivering information to the undersigned law firm. The undersigned law firm,
until recently, had limited availability to coordinate in-person meetings, and was experiencing
mailing issues with USPS deliveries.”). Plaintiff consented to the proposed extension on or about
December 2, 2020. See Dkt. No. 37.

        On December 10, 2020, Defendants requested a fifth extension of the discovery deadline
to March 4, 2001 due to a medical emergency, where it remains to this day. See Dkt. No. 39.
Defendants reiterated their request to extend the discovery deadline to March 4, 2021 on January
14, 2021, this time (and for the very first time!) giving the reason that they needed to conduct
additional discovery regarding discrepancies between 1) Plaintiff’s account of his employment
period in Red Hook and his employment period in this case and 2) Plaintiff’s and Defendants’
differing accounts of Plaintiff’s work during the period December 20, 2017 through August 1,
2018. The Court will recall that Defendants responded to Plaintiff’s document demands and
interrogatories only on January 14, 2021, the same day they filed Dkt. No. 40. See Exs. 15, 16.

        Each of the foregoing requests for extension of time was granted in turn. See Dkt. Nos. 31,
33, 35, 38, 41.

        Your undersigned, and his boss, appeared in this matter on February 5, 2021, and Faillace
& Assocs. proposed that we substitute for it. See Dkt. Nos. 44–47. So far, we have worked
diligently to familiarize ourselves with the history of this case (and pre-history of Plaintiff!), but
have not yet had the chance to serve Defendants with a discovery deficiency letter or to depose
Defendants. Similarly, Defendants have not yet deposed Plaintiff.

        Defense counsel reached out to us for the first time by email on February 9, 2021, at 09:47
hours. See Ex. 17 (email). We requested Defense counsel’s consent to a three-month extension of
time to complete discovery by email that same day at 13:27 hours. See Ex. 18 (email chain 1).
Defense counsel asked for a phone call at 13:28 hours, and we proposed a draft discovery extension
request on consent at 15:51 hours. See id. At 16:58 hours on February 9, 2021 and 15:49 hours on
February 10, 2021, Defense counsel requested our availability to meet and confer. See id. When
asked about the anticipated subject matter of the requested meet-and-confer (at 16:34 hours),
Defense counsel replied “[a]bout your request for a three month extension and a stay of discovery,”
at 16:36. See id. We had not requested a stay of discovery, and told Defense counsel as much, but
at 17:00 hours set up a meet and confer regarding our discovery extension request on February 11,
2021 at 11:00. See id. During the meet-and-confer, Defense counsel verbally agreed to our
proposed extension, but later retracted that agreement by email. See Ex. 19 (email chain 2). Instead,
Defense counsel filed a motion to stay discovery. See Dkt. No. 48.




                                                  5
             Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 6 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 6 of 9

       The Factual Record Before this Court

       I.       Regarding Plaintiff’s Term of Employment

        Plaintiff represented in his interrogatories, and outgoing counsel had earlier represented in
Plaintiff’s computation of damages, that he worked from 06:00 hours to between 17:20 and 17:30
hours, seven days per week, without any gap, from about August 2017 through September 10,
2018. See Def. Ex. C; Ex. 12 ¶¶ 2–9. Plaintiff also identified the location where he performed the
“majority” of his work as 1461 Fifth Avenue, New York, NY 10035. Id. ¶ 10.

        In Plaintiff’s complaint (not even his operative, amended, complaint) in Red Hook he
pleaded that he worked from about August 22, 2016 through about October 25, 2017—from 12:00
hours through 24:00 hours, seven days per week in August 2017, and from 15:00 hours through
24:00 hours, seven days per week, thereafter until about October 24, 2017. See Ex. 1. Defendants
purport to rely on Plaintiff’s complaint in Red Hook as “incontrovertible” fact, and to show that,
where his time pleaded in Red Hook and his time pleaded in this case overlap, he must be lying in
this case. See Dkt. No. 40.

        However, Plaintiff has represented in Red Hook that his term of employment was misstated
in his complaint. See Ex. 5 (correct term of employment from about April 2016 through about June
6, 2017, which does not overlap with his pleaded employment in this case). He did so on January
22, 2021, a bare eight days after Defendants’ document production and motion for discovery
extension on January 14, 2021. C.f. Fed. R. Civ. P. 11 (21 days to correct misstatements of fact).
He has done so to his pecuniary disadvantage—if the Court in Red Hook enters his proposed
amended default judgment, he will be entitled to collect about $10,000.00 less than under the
existing judgment. C.f. Exs. 4, 6.

      Whether Plaintiff’s term of employment in Red Hook actually overlapped with his term of
employment with Defendants in this case is therefore highly “controverted.”

       II.      Regarding the Interruption of Defendants’ Business

         Defendants represent, on the basis of unsworn, unauthenticated statements by a contractor
and the building manager of 1461 Fifth Avenue, New York, NY 10035, that their business was
closed from December 20, 2017 through August 1, 2018. See Def. Ex. B, at *1, 2. The contractor
and building manager were not identified in Defendants’ Rule 26(a)(1)(A) disclosures as persons
with knowledge regarding this case, because no such disclosures were made. Plaintiff and outgoing
counsel first learned of them on January 14, 2021 (needless to say, your undersigned only learned
of them even more recently). Conveniently, the statements of the contractor and building manager
line up neatly with the period the contractor was permitted to perform work at the premises. See
id., at *3.

       Unfortunately for Defendants, the statements they present and upon which they rely do not
align with the truth. The work was completed by March 21, 2018, when the project passed a final




                                                 6
          Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 7 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 7 of 9

inspection report. See Ex. 20 (Department of Buildings records), at *7. A letter of completion was
filed with the Department of Buildings on April 6, 2018. See id. at *1.

        The remainder of the record before the Court is sketchy and incomplete. It is not clear from
the record whether Prince Deli ever fully closed to customers during the work. While several of
Defendants’ photographs appear to show Prince Deli’s premises gutted and heaped with rubbish,
there is nothing in the record to tie any of these Defendants’ photographs to a particular span of
days. See Def. Ex. B, at *6, 8–9. The remainder of Defendants’ photographs seem to show Prince
Deli partially stocked and able to serve customers. See id., at *7, 10–12. Nor is it clear from the
record that Plaintiff did not perform work for Defendants elsewhere. Plaintiff in his interrogatories
identified 1461 Fifth Avenue, New York, NY 10035 as the location where he performed the
“majority” of his work as. Ex. 12 ¶ 10.

       On this record, therefore, it is impossible for the Court to determine that any of Plaintiff’s
statements were necessarily false, but trivial for the Court to determine that Defendants have
submitted false statements to it—perhaps willfully and certainly negligently. After all, Defense
counsel is just as capable of performing a search in the publicly-available New York City
Department of Buildings Business Information System as we are, and was moreover in possession
of documents that should have prompted him to do so. See Def. Ex. B, at *4–5.

       Argument

      I.     Defendants Should Not Be Permitted to Seek Sanctions Under Rule 37(b)
Because Plaintiff Has Not Failed to Comply with Any Court Order

        Rule 37(b) governs the imposition of sanctions against a party for failure to obey a court
order to (1) present himself for examination, (2)(A) provide or permit discovery, or (2)(B) present
another person for examination. No such discovery order has issued. A discovery plan issued, but
1) did not govern discovery prior to its issue, and so cannot be said to subject Plaintiff to an order
regarding the demands made on July 1, 2019, and 2) did not impose on Plaintiff any obligations to
answer demands that did not already exist under Rules 33 and 34. And Plaintiff answered the
document demands and interrogatories served on June 16, 2020, first on July 31, 2021 and then
with amended responses on August 4, 2021. Accordingly, Plaintiff cannot be sanctioned under
Rule 37(b).

       II.    Defendants Should Not Be Permitted to Seek Sanctions Under Rule 37(c) for
Failure to Respond to Defendants’ Document Demands and Interrogatories Served July 1,
2019 Because their Request Is Untimely

       “‘While Rule 37 does not establish any time limits within which a motion for sanctions
must be filed, unreasonable delay may render such motions untimely.’” Ferrari Club of Am. v.
Bourdage, No. 12-cv-06530 (EAW), 2017 WL 6419053, at *2 (W.D.N.Y. Apr. 20, 2017) (quoting
Shamis v. Ambassador Factors Corp., 34 F. Supp. 2d 879, 886 (S.D.N.Y. 1999); see also Mercy
v. County of Suffolk, 748 F.2d 52, 55 (2d Cir. 1984) (“[A] motion for Rule 37 sanctions should be
promptly made, thereby allowing the judge to rule on the matter when it is still fresh in his mind.


                                                  7
             Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 8 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 8 of 9

        Defendants served Plaintiff with two sets of document demands and interrogatories: on
July 1, 2019 and on June 16, 2020. Between July 1, 2019 and January 14, 2021, Defendants took
no action whatsoever to either compel a response to the July 1, 2019 interrogatories and document
demands or to seek sanctions for failure to respond. On January 14, 2021, Defendants jumped
straight into asking for sanctions.

        Here, as in Gutman v. Klein, “Defendants repeatedly failed to take advantage” of chances
to make a formal motion “within a reasonable period of time.” Gutman v. Klein, 03-cv-01570
(BMC) (RML), 2010 WL 49755554, at *3 (E.D.N.Y. Aug. 19, 2010). In Gutman, Defendants
waited “more than four years after the events in question, and nearly two years after the court last
invited a motion.” Id. Here, Defendants waited about one and one-half years after not receiving
Plaintiff’s responses to their initial discovery demands before making this motion, and in the
meantime, served other discovery demands and despite numerous discovery-related applications
to the Court never once sought to compel a response. They should not be permitted to do so now.

       III.    Defendants Should Not Be Permitted to Seek Sanctions Under Rule 37(c) or
the Court’s Inherent Power for Making False Statements, Because Defendants Cannot Show
Plaintiff’s Statements Made to This Court, in This Case, to be False

        Both of Defendants’ grounds for alleging that Plaintiff’s statements to this Court must
necessarily be false crumble under the weight of the evidence. Defendants take Plaintiff’s
statements of his employment period and schedule in Red Hook as incontrovertible, when Plaintiff
has himself controverted them to his own pecuniary detriment. As for Defendants’ evidence that
Plaintiff had to have not worked for them throughout the period December 20, 2017 through
August 1, 2018, it is either unauthenticated (the written statements), impossible to tell anything
about the period in question from it (the photographs, which are undated), or straightforwardly
contradicted by publicly available, self-authenticating government documents (the written
statements again, and the construction permit—which only provides an outer bound of when work
could have been performed, while other documents show when the work was actually completed).

       Plaintiff has, to be sure, admitted to giving the Court in Red Hook incorrect information.
And this will no doubt damage his testimony’s credibility before this Court in this case. However,
this Court has no power to sanction Plaintiff for making false statements in another case, especially
when that case is still active before Judge Mauskopf. Nor do Defendants have any standing to seek
sanctions before Judge Mauskopf in Red Hook.

       II.      Discovery Should Not Be Stayed

       Defendants fail to point to any authority providing for the stay of discovery during the
pendency of a sanctions motion. The rule quoted in Am. Fed’n of Musicians & Employers’ Pension
Fund v. Atl. Recording Corp. pertains “[w]hen a motion to dismiss is pending,” not when any old
motion is pending. Am. Fed’n of Musicians & Employers’ Pension Fund v. Atl. Recording Corp.,
No. 15-cv-06267 (GHW), 2016 WL 2641122, at *1 (S.D.N.Y. Jan. 8, 2016). Defendants have not
sought to move to dismiss under Rule 12(b) (which would be untimely) or for judgment on the
pleadings under Rule 12(c) (in which the Court could not take into account Defendants’ extraneous


                                                 8
          Case 1:18-cv-09417-ER Document 52 Filed 02/17/21 Page 9 of 9

Hon. Edgardo Ramos, U.S.D.J.
February 17, 2021
Ortiz Ochoa v. Prince Deli Grocery Corp., No. 18-cv-09417 (ER), (S.D.N.Y.)
Page 9 of 9

evidence). One of the sanctions available—the most severe sanction available—under Rule 37 is
dismissal, but Defendants have failed to show that they could be entitled to such a sanction and
likewise fail to establish an entitlement to a stay under the Atl. Recording standard.

        For the reasons stated above, Defendants have failed to make a showing that Plaintiff’s
claim in this case is not meritorious. They could hardly make a “strong” showing on such an
insubstantial record. Absent a stay, Defendants will not suffer any hardship, they will merely be
required to fulfill their discovery obligations, which they shirked utterly between June 22, 2020
and January 14, 2021, during which time they provided neither responses to interrogatories nor
documents, but only provided excuses for non-production of the same, and have shirked
substantially since then by providing none of the records employers are required to keep that would
show Plaintiff’s time worked and wages paid. This dereliction of duty to the Court on Defendants’
part has already substantially prejudiced Plaintiff, who, unlike Defendants, has diligently
prosecuted this case ever since the Court promulgated its discovery plan. Plaintiff can hardly be
faulted for needing Defendants’ documents (particularly employment records pertaining to the
Plaintiff) to take Defendants’ depositions.

       III.    Discovery Should Be Extended

        We agree with the legal arguments Defendants made in favor of extending the discovery
deadline. See Dkt. No. 40, at *5–6, 7. However, the current discovery deadline of March 4, 2021
does not provide adequate time for us as incoming counsel to seek production of documents in
Defendants’ possession showing Plaintiff’s time worked and wages paid, complete the depositions
of Defendants, or to move for conditional collective certification, or to take discovery with respect
to any opt-ins. Accordingly, we respectfully request a 90-day discovery extension. See Moroughan
v. County of Suffolk, 320 F. Supp. 3d 511, 519 (E.D.N.Y. 2018) (“New counsel immediately
request[ing] an extension of the discovery deadline” was good cause for extension); Athineos v.
Andromeda Investments Co., Ltd., No. 13-cv-05076 (CM), 2015 WL 2383311, at *1 (S.D.N.Y.
May 14, 2015) (new counsel who specified the discovery sought permitted a two-month discovery
extension from December 31, 2014 to February 28, 2015).

       We thank the Court for its attention to and consideration of this matter.

                                                  Respectfully submitted,
                                                  TROY LAW, PLLC

                                                  /s/ Aaron B. Schweitzer
                                                  Aaron B. Schweitzer
                                                  Attorney for Plaintiffs

cc: via ECF
    all counsel of record




                                                 9
